DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4, 6, 9, 11, 14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Election was made without traverse in the reply filed on 6/17/20.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
More specifically, reference to the partition wall as being switchable between a partial transparent, fully transparent, and opaque state is not understood.  Applicant’s comments in the instant response with regard to the language of claim 10 is noted. The specification has been reread in its entirety in light of .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8, 10, 12-13, 16-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13-15 as newly amended are generally confusing as it is not clear how the recited left passenger compartments are interrelated.  In line 13, it is not clear if/how the referenced adjacent left compartment is related to the previously introduced left compartment(s) – is this a new/additional compartment or one of the previously referenced compartments?  Similarly, reference to the different left passenger compartments introduced at line 15 is unclear.  Are these further left compartments to what has already been identified?  How do these left compartments relate to the previously recited left 
Claim 10 , the claim is not understood for the reasons discussed above in the section 112 first paragraph rejection.
Claim 12, in view of the changes to the base claim, “the partition wall” lacks clear antecedent basis as multiple partition walls are previously introduced.
Claim 16 as amended, “the first passenger compartment” in line 11 and “the second passenger compartment” in line 12 are generally confusing and lack clear antecedent basis. Plural first and second compartments are previously introduced, and the language in lines 11 and 12 referring to a single compartment as such is not wholly understood. The term “the longitudinal direction” in the last two lines as amended lacks clear antecedent basis as plural similarly named directions are previously introduced.  Finally, “the traverse direction” at the end of the claim lacks antecedent basis.  Additionally, it is not clear what is meant by a “traverse” direction – what does this mean?
Claim 20, “the first passenger compartment” in line 11 and “the second passenger compartment” in line 12 are generally confusing and lack clear antecedent basis. Plural first and second compartments are previously introduced, and the language in lines 11 and 12 referring to a single compartment as such is not wholly understood. Similarly, reference to “the second passenger compartment” on line 15 is unclear. How does the second partition wall serve to restrict entry of passengers in a single/same second compartment? The term “the longitudinal direction” in the last two lines as amended lacks clear antecedent basis as plural similarly named directions are previously introduced.  Finally, “the traverse direction” at the end of the claim lacks antecedent basis.  Additionally, it is not clear what is meant by a “traverse” direction – what does this mean?


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 7-8, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lalague ‘196.
Claim 1, Lalague teaches a passenger transport vehicle with a vehicle body having at least one left passenger compartment arranged in a travel direction on a left side of the vehicle and at least one right passenger compartment arranged in a travel direction on a right side of the vehicle. The at least one left passenger compartment and the at least one right passenger compartment each include at least one passenger space, a seat (e.g. 16+), and an external access door (e.g. door 80 seen in figure  4 etc.) to permit ingress into and egress from the at least one passenger space as broadly claimed– note passenger seating areas with seats 16+ in figure 2.  The device further includes a partition wall (e.g. the longitudinal wall including front element 18) arranged between the at least one left passenger 
With additional regard to the amended language of claim 1, Lalague teaches that the seats can be folded down.  To the extent that at least a portion of the seat would translate during folding, at least one of the seats is deemed “displaceable in at least one of the longitudinal direction and the transverse direction” as newly broadly required.  Note the claim does not require, for example, that the entire seat is displaceable etc.
Claim 2, the device is configured as broadly claimed - see figure 2 etc.
Claims 7 and 8, note fixed lower wall portion 70 of the transverse second partition wall (i.e. member touched by the tag line for reference number “72” in figure 2) and the retractable upper wall portion of the second partition wall (i.e. element 13 of the second wall member).  With further regard to claim 8, portion 13 translates into and out of the lower fixed portion.
Claim 10, the reference teaches that the partition can define opaque, partially  transparent, and transparent portions and is deemed configured as broadly claimed and as best understood – e.g. see column 4, lines -37.  Alternatively, if the upper retractable portion of the wall is opaque, a closed upper wall would define an “opaque operating state”, a half open upper portion would define a “partial transparent opening state”, and an open upper portion would define a “fully transparent operating state” as broadly claimed.  Note the claim is not clear as discussed in the section 112 rejection above and is interpreted as best understood in light of this.
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Dirck ‘141 in view Huyge ‘746 and/or known art practices.
Claim 1, Dirck teaches a passenger transport vehicle with a vehicle body having at least one left passenger compartment arranged in a travel direction on a left side of the vehicle and at least one right passenger compartment arranged in a travel direction on a right side of the vehicle. The at least one left 
Regarding the newly added language to claim 1, Dirck further teaches a second partition wall 20 which separates the at least one left passenger compartment and a second different left passenger compartment (i.e. the forward left portion of the driver’s compartment 16 in front of wall 20 which contains the left driver’s seat) as broadly claimed and as best understood.  Note while the relied upon forward/second left passenger compartment as newly broadly claimed and as best understood does not specify an extension of the first partition as being between all of the left and right passenger compartments. The different second left passenger compartment is clearly shown with an external access door (i.e. the driver’s side access door visible in figure 1) permitting ingress and egress. The relied upon second transverse partition wall 20 would clearly restrict entry of passengers between different left passenger compartments as best understood.
With further regard to amended claim 1, Dirck fails to specifically teach that one of the seats is displaceable as newly recited.  Note  the relied upon second different left passenger compartment seat (i.e. the driver’s seat in compartment 16) is not specifically taught by Dirck as being displaceable – the reference is silent in this regard.
It is notoriously well known in the art to utilize a displaceable driver’s seat in a vehicle operator compartment to provide for adjustability to suit a driver’s physical dimensions (e.g. leg length etc.) and thereby provide for more comfortable and/or safer operation of the vehicle.  The vast majority of motor 
In order to provide for additional driver comfort or safer operation of the vehicle, it would have been obvious to one of ordinary skill in the art to construct the front left driver’s seat as a longitudinally movable seat in view of known art practices and/or the teachings of Huyge.
Such a modified device would define an passenger compartment defining a displaceable seat as newly broadly claimed.  Note also, the language at the end of the claim referencing at least the left passenger compartments is particularly confusing as discussed in the section 112 rejection above, and the claim language in this regard is being interpreted as best understood.
Claim 2, the device is configured as broadly claimed.

Claims 1-2, 7-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lalague ‘196 in view Huyge ‘746 and/or known art practices.
Claim 1, Lalague teaches a passenger transport vehicle with a vehicle body having at least one left passenger compartment arranged in a travel direction on a left side of the vehicle and at least one right passenger compartment arranged in a travel direction on a right side of the vehicle. The at least one left passenger compartment and the at least one right passenger compartment each include at least one passenger space, a seat (e.g. 16+), and an external access door (e.g. door 80 seen in figure  4 etc.) to permit ingress into and egress from the at least one passenger space as broadly claimed– note passenger seating areas with seats 16+ in figure 2.  The device further includes a partition wall (e.g. the longitudinal wall including front element 18) arranged between the at least one left passenger compartment and the at least one right passenger compartment which extends in a longitudinal direction of the vehicle to restrict entry of passengers between the left passenger compartment and the right passenger compartment as broadly recited. The device includes a second transverse partition wall 
With additional regard to the amended language of claim 1, if Lalague is not deemed to teach a displaceable seat as newly required, then the following applies (for example, assuming the driver’s seat is not “displaceable” as recited).
It is notoriously well known in the art to utilize a displaceable driver’s seat in a vehicle operator compartment to provide for adjustability to suit a driver’s physical dimensions (e.g. leg length etc.) and thereby provide for more comfortable and/or safer operation of the vehicle.  The vast majority of motor vehicles today include such adjustable driver’s seats.  Additionally, Huyge teaches a longitudinally adjustable driver’s seat construction – see the abstract etc.
In order to provide for additional driver comfort or safer operation of the vehicle, it would have been obvious to one of ordinary skill in the art to construct the front left driver’s seat as a longitudinally movable seat in view of known art practices and/or the teachings of Huyge.
Such a modified device would define an passenger compartment defining a displaceable seat (i.e. “at least one of said seats is displaceable”) as newly broadly claimed.  Note also, the language at the end of the claim referencing at least the left passenger compartments is particularly confusing as discussed in the section 112 rejection above, and the claim language in this regard is being interpreted as best understood.
Claim 2, the device is configured as broadly claimed.
Claims 7 and 8, note fixed lower wall portion 70 of the transverse second partition wall (i.e. member touched by the tag line for reference number “72” in figure 2 of Lalague) and the retractable upper wall portion of the second partition wall (i.e. element 13 of the second wall 
Claim 10, Lalague teaches that the partition can define opaque, partially  transparent, and transparent portions and is deemed configured as broadly claimed and as best understood – e.g. see column 4, lines -37.  Alternatively, if the upper retractable portion of the wall is opaque, a closed upper wall would define an “opaque operating state”, a half open upper portion would define a “partial transparent opening state”, and an open upper portion would define a “fully transparent operating state” as broadly claimed.  Note the claim is not clear as discussed in the section 112 rejection above and is interpreted as best understood in light of this.
Claims 12 and 13, note fixed lower wall portion 70 of the longitudinal partition wall and the retractable upper wall portion of the partition wall (i.e. element 13 of the longitudinal wall member).  With further regard to claim 12, portion 13 translates into and out of the lower fixed portion.

Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dirck ‘141 in view Huyge ‘746 and/or known art practices and Lalague ‘196.
Regarding claims 7-8 and 12-13, Dirck as modified by Huyge and/or known art practices includes all of the claimed features as discussed regarding claim 1 above but fails to include teaching that the partition/transverse second partition wall defines fixed and retractable portions as defined – the relied upon transverse partition wall 20 is of a fixed single piece construction.
Lalague teaches a passenger transport vehicle defining a transverse wall portion between a driver’s seat rear and an adjacent passenger in the back of the vehicle – e.g. note fixed lower wall portion 70 of the transverse second partition wall (i.e. member touched by the tag line for 
In order to provide for more system flexibility and allow the driver of the vehicle in Dirck as modified to view rear passengers, it would have been obvious to one of ordinary skill in the art to construct the fixed panel (20) of Dirck to include a fixed bottom partition wall portion with a movable top wall portion which is retractable into the fixed wall portion in view of the teachings of Lalague.
With further regard to claims 8 and 13, portion 13 of Lalague translates into and out of the lower fixed portion.

Claims 1, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cernuda ‘011 in view Huyge ‘746 and/or known art practices.
Claim 1, Cernuda teaches a passenger transport vehicle (10) with a vehicle body having at least one left passenger compartment (i.e. see closest lower compartments with seats 25 as seen in figure 2) arranged in a travel direction on a left side of the vehicle and at least one right passenger compartment (i.e. see farthest away lower compartments with seats 25 as seen in figure 2) arranged in a travel direction on a right side of the vehicle. The at least one left passenger compartment and the at least one right passenger compartment each include at least one passenger space, a seat (e.g. 25), and an external access door (e.g. doors 26 as seen in figure  1 etc.) to permit ingress into and egress from the at least one passenger space as broadly claimed.  The device further includes a partition wall (e.g. the longitudinal wall including element 32) arranged between the at least one left passenger compartment and the at least one right passenger compartment which extends in a longitudinal direction of the vehicle to restrict entry of passengers between the left passenger compartment and the right passenger compartment as broadly recited. The device includes a second transverse partition wall (at least the 
With additional regard to the amended language of claim 1, Cernuda fails to teach a displaceable seat as newly required (for example, the driver’s seat is not taught as being “displaceable” as recited).
It is notoriously well known in the art to utilize a displaceable seat in a vehicle operator compartment to provide for adjustability to suit a driver’s physical dimensions (e.g. leg length etc.) and thereby provide for more comfortable and/or safer operation of the vehicle. Additionally, Huyge teaches a longitudinally adjustable driver’s seat construction – see the abstract etc.
In order to provide for additional driver comfort or safer operation of the vehicle, it would have been obvious to one of ordinary skill in the art to construct the front left driver’s seat of Cernuda as a longitudinally movable seat in view of known art practices and/or the teachings of Huyge.
Such a modified device would define an passenger compartment defining a displaceable seat (i.e. “at least one of said seats is displaceable”) as newly broadly claimed.  Note also, the language at the end of the claim referencing at least the left passenger compartments is particularly confusing as discussed in the section 112 rejection above, and the claim language in this regard is being interpreted as best understood.
Regarding claim 16, Cernuda teaches a passenger transport vehicle (10) with a vehicle body having a plurality of first/left passenger compartments (i.e. see closest lower compartments with seats 25 as seen in figure 2) arranged in a longitudinal direction on a left side of the vehicle and a plurality of second/right passenger compartments (i.e. see farthest away lower compartments with seats 25 as seen in figure 2) arranged in a longitudinal direction on a right side of the vehicle.  Each of the compartments 
With additional regard to the amended language of claim 16, Cernuda fails to teach a displaceable seat as newly required (for example, the driver’s seat is not taught as being “displaceable” as recited – the reference is silent in regard to the seat attachment).
It is notoriously well known in the art to utilize a displaceable seat in a vehicle operator compartment to provide for adjustability to suit a driver’s physical dimensions (e.g. leg length etc.) and thereby provide for more comfortable and/or safer operation of the vehicle. Additionally, Huyge teaches a longitudinally adjustable driver’s seat construction – see the abstract etc.
In order to provide for additional driver comfort or safer operation of the vehicle, it would have been obvious to one of ordinary skill in the art to construct the front left driver’s seat of Cernuda as a longitudinally movable seat in view of known art practices and/or the teachings of Huyge.
Such a modified device would define an passenger compartment defining a displaceable seat (i.e. “at least one of said seats is displaceable”) as newly broadly claimed.  
Claim 17, the relied upon third compartment could accept a piece of luggage and is fairly readable on a “luggage compartment” as very broadly claimed.
Claim 19, the modified device is configured as broadly claimed.


With additional regard to the amended language of claim 20, Cernuda fails to teach a displaceable seat as newly required (for example, the driver’s seat is not taught as being “displaceable” as recited – the reference is silent in regard to the seat attachment).

In order to provide for additional driver comfort or safer operation of the vehicle, it would have been obvious to one of ordinary skill in the art to construct the front left driver’s seat of Cernuda as a longitudinally movable seat in view of known art practices and/or the teachings of Huyge.
Such a modified device would define an passenger compartment defining a displaceable seat (i.e. “at least one of said seats is displaceable”) as newly broadly claimed.  Note also, the language at the end of the claim referencing at least the passenger compartments is particularly confusing as discussed in the section 112 rejection above, and the claim language in this regard is being interpreted as best understood.

Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive.
The majority of applicant’s arguments are moot because the new grounds of rejection does not rely on the reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notwithstanding the above, in as much as certain arguments relate to references being currently applied, the following should be noted.  The patent to Dirck is deemed to teach external doors as discussed in more detail above.  Additionally, the limitation regarding a displaceable seat has been addressed with the new addition of the Huyge teachings to Dirck.  The supposed deficiency with regard to the application of Lalague and the added displaceable seat limitation has been addressed in the detailed rejection above.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612